Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Dai et al. 2018/0160336 A1.
Claims 1 and 28:
Dai discloses a method for wireless communications by a user equipment (UE) (See fig. 5, UE), comprising: receiving, from a master node (MN), configuration information identifying a set of candidate cells and execution criteria for a conditional addition or change of a secondary node (SN) for the UE (See fig. 5, step 503 and para 126, “The master eNodeB delivers an RRC connection reconfiguration message to the UE, where the message includes configuration information of the selected target secondary eNodeB and the candidate secondary eNodeBs. The selected target secondary eNodeB may be a candidate secondary eNodeB that the UE first accesses. In addition, the RRC connection reconfiguration message may include a secondary-eNodeB change condition, that is, a condition that the UE can trigger handover between secondary eNodeBs”); detecting the execution criteria is met for one of the candidate cells (See para 126, “the UE satisfies the secondary-eNodeB handover condition and is handed over to the new target secondary eNodeB”); and taking action to add or change to the candidate cell as an SN based on the detection (See fig. 5 step 504-508, establishes RRC Connection).
With regards to claim 28, a memory; and at least one processor coupled to the memory (See figs. 10-12, processor and memory).
Claim 2:
Dai discloses that the configuration information is received by the UE in a radio resource control (RRC) message (See fig. 5, step 503 and para 126, “The master eNodeB delivers an RRC connection reconfiguration message to the UE”). 
Claim 3:
Dai discloses that the RRC message includes at least one of the following information for conditional addition or change of an SN: source cell RRC configuration changes; conditional SN addition or change execution criteria configuration for each candidate cell in the set; or RRC reconfiguration for each candidate cell in the set (See fig. 5, step 503 and para 126, “The master eNodeB delivers an RRC connection reconfiguration message to the UE, where the message includes configuration information of the selected target secondary eNodeB and the candidate secondary eNodeBs. The selected target secondary eNodeB may be a candidate secondary eNodeB that the UE first accesses. In addition, the RRC connection reconfiguration message may include a secondary-eNodeB change condition, that is, a condition that the UE can trigger handover between secondary eNodeBs”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10—14, 16-19, 21, 29 and 30 are rejected under 35 U.S.C. 102a2 as being anticipated by Li et al. US 2020/0329415 A1.
Claims 10 and 29:
Li discloses a method for wireless communications by a secondary node (SN) (See figs. 14/15, step 1404/1504, information candidate cells is generated by the Sec. network device), comprising:
identifying a set of one or more candidate cells for a conditional addition or change of a SN for a user equipment (UE) based on execution criteria (See figs. 14/15, step 1404/1504, information candidate cells is generated by the SN); and signaling information regarding the set of candidate cells to a master node (MN) (See figs. 14/15, step 1405/1505, the information on candidate cells is transmitted by the second network device to the first network device).
With regards to claim 29, a memory; and at least one processor coupled to the memory (See fig. 30-31, processor and memory).

Claim 11:
Li discloses that the information regarding the set of candidate cells is signaled to the MN via a message without execution criteria; and the MN determines the execution criteria for the candidate cells and signals the candidate cells and execution criteria to the UE (See para 224 and fig. 14, Step 1405: the information on candidate cells is transmitted by the second network device to the first network device. First device sends fourth condition for configuring the candidate cells. ).

Claim 12:
Li discloses determining execution criteria for the candidate cells; and signaling information regarding the execution criteria to the MN (See para 235 step 1504/5, “information on candidate cells, a third condition for configuring a candidate cell as being the target primary cell and fourth conditions for configuring candidate cells as being the target secondary cells are generated by the second network device according to the HO request”).

Claim 13:
Li discloses that the MN is allowed to modify the execution criteria for the candidate cells and signal the information regarding the candidate cells and modified execution criteria to the UE (intended purpose, steps not performed by the SN). Also see figs 14/15, steps 1407/1507, the configuration information is sent to the UE).

Claim 14:
Li discloses that the SN signals the information regarding the execution criteria to the MN to be forwarded to the UE without modification (See fig. 15 and para 237, the information on the candidate cells, the third condition for configuring a candidate cells as being the target primary cell and the fourth conditions for configuring candidate cells as being the target secondary cell are transmitted by the first network device to the user equipment which it has received from the second network device. See fig. 15 steps 15005-1506). 

Claim 16:
Li discloses deciding to change the set of one or more candidate cells; and signaling information regarding the change to the MN (See fig. 16, Step 1609: configuration information on target secondary cells is generated by the second network device according to the information on a current cell having best quality” this is a change from the information sent in step 1604-1605).

Claims 17 and 30:
Li discloses a method for wireless communications by a master node (MN) (See figs. 14/15, First device), comprising:
(See figs. 14/15, step 1404/1504, information candidate cells is generated by the Sec. network device and sent to the first network device); and signaling configuration information regarding the set of candidate cells to the UE (See figs 14/15, steps 1407/1507, the configuration information is sent to the UE).
With regards to claim 30, a memory; and at least one processor coupled to the memory (See fig. 30-31, processor and memory).

Claim 18:
Li discloses that the MN receives the information regarding the set of candidate cells from the SN via a message without execution criteria (See para 224 and fig. 14, Step 1405: the information on candidate cells is transmitted by the second network device to the first network device. First device sends fourth condition for configuring the candidate cells); and the MN determines the execution criteria for the candidate cells and signals the candidate cells and execution criteria to the UE (See fig. 14, steps 1406-1407 and paras 227-229, “information on the candidate cells, the third condition for configuring a candidate cell as being the target primary cell and fourth conditions for configuring the candidate cells as being the target secondary cells are transmitted by the first network device to the user equipment”).

Claim 19:
Li discloses receiving information from the SN regarding execution criteria for the candidate cells (See fig. 15 and para 237, the information on the candidate cells, the third condition for configuring a candidate cells as being the target primary cell and the fourth conditions for configuring candidate cells as being the target secondary cell are transmitted by the first network device to the user equipment which it has received from the second network device. See fig. 15 steps 15005-1506).

Claim 21:
Li discloses that the SN signals the information regarding the execution criteria to the MN to be forwarded to the UE without modification; and the MN forwards the information regarding the execution criteria to the SN without modification (See fig. 15 and para 237, the information on the candidate cells, the third condition for configuring a candidate cells as being the target primary cell and the fourth conditions for configuring candidate cells as being the target secondary cell are transmitted by the first network device to the user equipment which it has received from the second network device. See fig. 15 steps 15005-1506).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Ke et al. (US 2021/0144579 A1).
Claim 4:
Dai doesn’t discloses that the RRC message includes the execution criteria configuration for each candidate cell in a transparent container. 
Ke discloses that the RRC message includes the execution criteria configuration for each candidate cell in a transparent container (See para 118, “An RRC transparent container, in which configuration information of the secondary base station for the UE may be contained”).
Dai’s reconfiguration message can be modified to include a transparent container containing the configuration information of the/from the secondary node which is forwarded by the Master node to the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dai with the teachings of Ke to improve the method disclosed by Dai by including the feature of RRC message including a transparent container. The motivation to combine would have been to forward configuration set by the SeNB unchanged to the UE.
Claim 5:
Dai doesn’t discloses sending a radio resource control (RRC) message to the MN indicating when the conditional SN addition or change execution criterial is met for a selected one of the candidate cells in the set if a configuration of the selected cell is valid.
Ke discloses sending a radio resource control (RRC) message to the MN indicating when the conditional SN addition or change execution criterial is met for a selected one of the candidate cells in the set if a configuration of the selected cell is valid (See fig. 7-9, steps 705, 804, 905, UE transmits RRC complete message when it’s configured by the RRC reconfiguration message). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dai with the teachings of Ke to improve the method disclosed by Dai by including the feature of RRC message indicating when the conditional SN addition or change execution criterial is met. The motivation for doing so would have been to let the Master BS know which secondary BS will be used for communication and complete the RRC procedure so that the secondary BS can start RA procedure/data communication with the UE.

Claims 15, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Ke et al. US 2021/0144579 A1.
Claim 15: 
Li doesn’t disclose that the SN signals the information regarding the execution criteria in a transparent container; and the MN forwards the transparent container to the UE.
Ke discloses that the SN signals the information regarding the execution criteria in a transparent container; and the MN forwards the transparent container to the UE (See para 118, “An RRC transparent container, in which configuration information of the secondary base station for the UE may be contained”).
Li’s reconfiguration message can be modified to include a transparent container containing the configuration information of the/from the secondary node which is forwarded by the Master node to the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with the teachings of Ke to improve the method disclosed by Li by including the feature of RRC message including a transparent container. The motivation to combine would have been to forward configuration set by the SeNB unchanged to the UE.

Claim 22:
Li doesn’t disclose that the SN signals the information regarding the execution criteria in a transparent container; and the MN forwards the transparent container to the UE.
Ke discloses that the SN signals the information regarding the execution criteria in a transparent container; and the MN forwards the transparent container to the UE (See para 118, “An RRC transparent container, in which configuration information of the secondary base station for the UE may be contained”).
Li’s configuration message can be modified to include a transparent container containing the configuration information of the/from the secondary node which is forwarded by the Master node to the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with the teachings of Ke to improve the method disclosed by Li by including the feature of RRC message including a transparent container. The motivation to combine would have been to forward configuration set by the SeNB unchanged to the UE.

Claim 25:
Li doesn’t discloses receiving a radio resource control (RRC) message from the UE indicating when the conditional SN addition or change execution criterial is met for a selected one of the candidate cells in the set if a configuration of the selected cell is valid.
Ke discloses receiving a radio resource control (RRC) message from the UE indicating when the conditional SN addition or change execution criterial is met for a selected one of the candidate cells in the set if a configuration of the selected cell is valid (See fig. 7-9, steps 705, 804, 905, UE transmits RRC complete message when it’s configured by the RRC reconfiguration message to the MN). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with the teachings of Ke to improve the method disclosed by Li by including the feature of RRC message indicating when the conditional SN addition or change execution criterial is met. The motivation for doing so would have been to let the Master BS know which secondary BS will be used for communication and complete the RRC procedure so that the secondary BS can start RA procedure/data communication with the UE.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Dai et al. 
Claim 23:
Li doesn’t disclose performing an SN addition procedure with the candidate cells.
Dai discloses performing an SN addition procedure with the candidate cells (See fig. 5 steps 502-505, adding one of the candidate cells).

Claim 24:
Li doesn’t disclose that the configuration information is signaled to the UE in a radio resource control (RRC) message.
Dai discloses that the configuration information is signaled to the UE in a radio resource control (RRC) message (See fig. 5, step 503 and para 126, “The master eNodeB delivers an RRC connection reconfiguration message to the UE”).
Li’s configuration could be included in an RRC message of Dai.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li with the teachings of Dai to improve the method disclosed by Li by including the feature of RRC message including the configuration. The motivation for doing so would have been to configure the UE when it’s establishing connection with the node.

Allowable Subject Matter
Claims 6-10, 20, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472